Clinton, J.,
dissenting.
I dissent for the reason that this court is not free to rewrite a statute defining a crime. In this case the statute in question is not ambiguous and needs no interpretation. It reads: “Any person not a minor commits the offense of debauching a minor if he or she shall debauch or deprave the morals of any boy or girl under the age of seventeen years by:
“(a) Lewdly inducing such boy or girl carnally to know any other person . . . .” Neb. Rev. Stat. § 28-805 (Reissue 1979).
The plain meaning of the foregoing language, determined from the words and sentence structure, is that the term “other person” refers to a person other than the two described in the statute, i.e., other than the victim and other than the person who induces. The majority opinion suggests another “reasonable” meaning, and we quote from the opinion: “The second possible construction is that the words ‘any other person’ could mean any person other than the minor boy or girl. This construction would make it unlawful for a person, not a minor, to lewdly induce a boy or girl under the age of 17 years to carnally know (1) the person that is lewdly inducing the minor boy or girl, or (2) any person other than the boy or girl that is being lewdly induced.” The words in the quoted paragraph, “any person other than the boy or girl that is being lewdly induced,” demonstrate the incongruity of the second *97“reasonable construction.” One cannot carnally know one’s self.
The information charged the defendant Parmer in the following language: “JIMMY L. PARMER late of the county aforesaid, did, on or about the first day of March A.D. 1980, in the County of Sheridan and State of Nebraska aforesaid, being a person over the age of majority, did then and there debauch or deprave the morals of a boy under the age of seventeen years, Donald Spencer (Jay) Little, by lewdly inducing Donald Spencer (Jay) Little to carnally know another person, to wit: Jimmy L. Parmer.” The record shows that the defendant Parmer was originally charged with first degree sexual assault, which is defined by statute as follows: “Any person who subjects another person to sexual penetration and (a) overcomes the victim by force, threat of force, express or implied, coercion, or deception, (b) knew or should have known that the victim was mentally or physically incapable of resisting or appraising the nature of his or her conduct, or (c) the actor is nineteen years of age or older and the victim is less than sixteen years of age is guilty of sexual assault in the first degree.” Neb. Rev. Stat. § 28-319(1) (Reissue 1979).
Reading between the lines in this case, it would appear that the act between the parties was consensual and, because of the “victim’s” age, the first degree charge would not stand.
In the State of Nebraska no act is a crime except if it be made so by the Legislature. This has been the law from the time of the adoption of our Constitution up to the present time, and this court has repeatedly so held.
It appears from the statutes we have referred to that the Legislature determined that consensual sodomy (or other sexual intercourse) with a person 16 years of age or older would not be a crime. § 28-319. I may not agree with that legislative judgment, but that is for the Legislature and not for this court to make.
Section 28-318(5) defines the pertinent term as *98follows: “Sexual penetration shall mean sexual intercourse in its ordinary meaning, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of the actor’s body or any object manipulated by the actor into the genital or anal openings of the victim’s body which can be reasonably construed as being for nonmedical or nonhealth purposes. Sexual penetration shall not require emission of semen . . . .” (Emphasis supplied.) Would this court react in the same way if the act involved male and female and was fornication and not sodomy? Logically, it would have to in the light of the definition of sexual penetration.